Citation Nr: 0529238	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  04-20 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from November 1967 to 
November 1969 (which service records list as including 
Vietnam service from May 4, 1968 to May 3, 1969).

Historically, August 1992, July 1993, and September 1999 
rating decisions denied service connection for post-traumatic 
stress disorder.  After appellant was provided timely notice 
of each rating decision, he did not perfect an appeal 
therewith.  That September 1999 rating decision represents 
the last final decision with regards to said service 
connection issue.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Chicago, Illinois, Regional Office (RO), which denied 
reopening of the post-traumatic stress disorder service 
connection issue.  In June 2005, a videoconference hearing 
was held before the undersigned Board Member/Veterans Law 
Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Appellant's service records indicate that he served in 
Vietnam from May 4, 1968 to May 3, 1969; and that his 
military occupational specialty was pioneer/combat engineer.  
Evidence of record existing prior to the September 2001 
rating decision in question includes a Certificate of Combat 
Service signed by a commanding general, which stated that 
appellant served with the 9th Infantry Division in armed 
conflict against insurgent forces in Vietnam; a travel 
voucher, documenting that appellant arrived at Camp Bearcat 
in Vietnam on May 7, 1968; and appellant's April 1992 written 
statement, wherein he claimed that 3 days after arrival at 
Camp Bearcat, the camp came under a mortar attack that 
terrified him and that subsequently, there were firefights 
and rocket attacks; that during a mine sweep of a road, there 
was an explosion and a person was shot and killed; and that 
during the TET offensive, his unit was sent to repair a blown 
up bridge.  Evidence of record existing prior and subsequent 
to the September 2001 rating decision in question includes VA 
clinical records/written statements that described appellant 
as a combat veteran with a post-traumatic stress disorder, 
for which he was receiving VA treatment.  However, VA 
psychiatric or psychologic examinations dated in 1992 and 
1999 did not diagnose appellant as having a post-traumatic 
stress disorder.  

Initial review of the evidentiary record indicates that the 
RO has apparently not attempted to verify appellant's claimed 
service stressors nor sought to clarify whether he may have 
been exposed to combat.  See, in particular, August 1992, 
July 1993, and September 1999 rating decisions sheets; and a 
June 2004 Statement of the Case, wherein the RO stated that 
appellant's information concerning claimed service stressors 
was not specific enough to refer to a military support group 
for verification.  The Board, however, disagrees with that 
assessment, and is of the opinion that VA's duty to assist 
appellant in this case warrants an attempt to substantiate 
his claimed combat exposure.  See 38 U.S.C.A. § 5107 (West 
2002). 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The appellant should be advised 
that he may submit alternative forms 
of evidence to support his claim, 
such as statements/affidavits from 
service medical personnel and 
"buddy" statements/affidavits.

2.  All material information and/or 
records currently in the claims 
folder pertaining to the question of 
service stressors (including, but 
not limited to, appellant's service 
records indicating that he served in 
Vietnam from May 4, 1968 to May 3, 
1969 with specific military units as 
a pioneer/combat engineer; a 
Certificate of Combat Service; a 
travel voucher, documenting that 
appellant arrived at Camp Bearcat in 
Vietnam on May 7, 1968; and 
appellant's April 1992 written 
statement) should be sent to an 
appropriate military support group.  
The military support group should be 
requested to provide any information 
available which might corroborate 
appellant's alleged service 
stressors (such as unit daily 
journals, operational reports, unit 
and organizational histories, 
morning reports, and casualty 
records).  Additionally, the 
military support group should 
attempt to explain, if feasible, 
whether a "Certificate of Combat 
Service" means that the named 
individual directly participated in 
or was exposed to combat or, 
instead, merely means that the 
division in which he was assigned 
was engaged in combat but not 
necessarily that individual.  

3.  The RO should review all the 
additional evidence and consider 
whether new and material evidence 
has been received to reopen the 
claim of entitlement to service 
connection for post-traumatic stress 
disorder.  

A.  If the RO denies the claim on 
the basis that new and material 
evidence has not been received, 
appellant should be provided a 
Supplemental Statement of the Case.  
The Statement should include 
information regarding the prior 
denial and discuss the effect of the 
prior denial on the current claim.  

B.  If the RO considers the claim 
for service connection for post-
traumatic stress disorder reopened, 
and if the RO finds that the veteran 
engaged in combat activity with the 
enemy, or has a verified stressor, 
the RO should arrange an appropriate 
VA psychiatric examination to 
determine the nature and etiology of 
all such psychiatric disability that 
may be present.  

The examiner should review the 
entire claims folder, examine 
appellant, and express opinion, 
including degree of probability in 
terms of is it at least as likely as 
not (i.e., is there at least a 50 
percent probability) as to the 
following:

Is a post-traumatic stress disorder 
currently manifested, and if so, is 
it etiologically related to 
appellant's active service, to 
include any military stressor deemed 
verified by the RO?

The examination report should 
contain a social, industrial, and 
military history, as well as 
clinical findings upon which the 
diagnosis is based, and provide an 
adequate rationale for the medical 
conclusions, including with regard 
to the sufficiency of the service 
stressor(s) deemed verified by the 
RO.  If medically indicated, a 
psychological examination, with 
appropriate testing, should be 
accomplished.  In making this 
determination, the examiner should 
utilize the nomenclature regarding 
post-traumatic stress disorder set 
forth in the American Psychiatric 
Association, Diagnostic and 
Statistical Manual of Mental 
Disorders, 4th edition (DSM-IV).  
See 38 C.F.R. § 4.126 (2004).  If 
there is no relationship between the 
psychiatric disorder and service, 
that too should be specifically 
stated for the record in the claims 
folder.  If these matters cannot be 
medically determined without resort 
to mere conjecture, this should be 
commented upon by the examiner in 
the report.

If the benefit sought is not 
granted, the case should be returned 
to the Board for further appellate 
consideration, after compliance with 
appropriate appellate procedures, 
including issuance of a supplemental 
statement of the case.

No action by the appellant is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

